DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11-12, 17-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Goeke (US 8,410,804 hereinafter Goeke).
As to  claim 1, Goeke discloses in Figs. 2-4, a test and measurement instrument switch matrix, comprising:
a first cable (14b as shown in Fig. 3) including a center conductor (a central portion as shown in Fig.3) and a guard (outer portion as shown in Fig.3) connected to a first output of the test and measurement instrument (12 as shown in Fig 3);
a second cable (16b as shown in Fig. 3) including a center conductor (a central portion as shown in Fig. 3) and a guard (outer portion as shown in Fig.3) connected to a second output of the test and measurement instrument (12 as shown in Fig 3);
a third cable (14a as shown in Fig. 3) including a center conductor (a central portion as shown in Fig. 3) and a guard (outer portion as shown in Fig.3) connected to the device under test (60 DUT as shown in Fig. 3); and
a fourth cable (16a as shown in Fig. 3) including a center conductor (a central portion as shown in Fig. 3) connected to the device under test (60 DUT as shown in Fig.3) and a guard connected to the device under test (60 DUT as shown in Fig.3).
As to claim  2, Goeke discloses in Figs. 3-4, wherein an outer shield of each of the first cable, the second cable, the third cable, and the fourth cable (these outer portion of 14b, 16b, as shown in Fig. 3) are connected to each other and the second output of the test and measurement instrument (cable ground connection as shown in Fig. 3).
As to claim9, Goeke discloses in Figs. 2-4, a first switch (38 as shown in Fig. 2) to connect the center conductor of the first cable to the first output of the test and measurement instrument (12 as shown in Fig. 2); and
a second switch (40 as shown in Fig. 2) to connect the center conductor of the second cable to the second output of the test and measurement instrument (12 as shown in Fig. 2).
As to claim 11, Goeke discloses in Figs. 2-4, a first switch (38 as shown in Fig. 2) to connect the guard of the third cable to the device under test (60 as shown in Fig. 2); and
a second switch (40 as shown in Fig. 2) to connect the guard of the fourth cable to the device under test (60 as shown in Fig. 2).
As to claim 12, Goeke discloses in Figs. 2-4, wherein each of the first cable, the second cable, the third cable, and the fourth cable are triaxial cables (col. 2, lines 1-5).
As to claim 17, Goeke discloses in Figs. 2-4, a method for operating a switch matrix connected to a test and measurement instrument (12 as shown in Fig. 3) and a device under test (60 as shown in Fig. 2), the method comprising:
transmitting a first output (scope of Fig. 2) of the test and measurement instrument (12 as shown in Fig. 2) through a center conductor (center portion as shown in Fig. 2) and a guard (a cover portion as shown in Fig. 2) of a first cable (14 as shown in Fig. 2) to the device under test (60 as shown in Fig. 2); and
transmitting a second output (Pulse of Fig.2) of the test and measurement instrument (16 as shown in Fig. 2) through a center conductor (a center portion as shown in Fig. 2) and a guard (a cover portion as shown in Fig. 2) of a second cable to the device under test (60 as shown in Fig. 2).
As to  claim 18, Goeke discloses in Figs. 2-4, further comprising switching (38, 40, 42 as shown in Fig. 2) the guard of the first cable to transmit a first guard signal (Fig.2).
As to claim 19, Goeke discloses in Figs. 2-4, wherein switching the guard (38, 40, 42 as shown in Fig. 2) of the first cable to transmit a first guard signal includes switching the guard of the first cable to transmit the first guard signal when a current of the first output is below a threshold (col. 2, lines 5-35).
As to claim 20, Goeke discloses in Figs. 2-4, switching (38 as shown in Fig. 2) the center conductor of the first cable to a first input of the test and measurement instrument; and
switching (40 as shown in Fig. 2) the center conductor of the second cable to a second input of the test and measurement instrument (12 as shown in Fig.2). 
Allowable Subject Matter
Claims 3-7, 8, 10, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to  claims 3-7, 8, 10, 13-16, The prior art in record alone and in combination does not disclose a seventh cable including a center conductor and a guard connected to the device under test; and an eighth cable including a center conductor connected to the device under test and a guard connected to the device under test and the guard of the fourth cable; as recited in claims 3-7; a fourth switch to connect the guard of the second cable to a second guard signal; as recited in claims 8, 13-16; a fourth switch to connect the center conductor of the second cable to a second input of the test and measurement instrument; as recited in claim 10; 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	9/6/2022